PER CURIAM.
The evidence of the two principals respecting the terms of the hiring, for damages upon the alleged breach of which this action is brought, is flatly contradictory; but the evidence of the employer is so measurably corroborated by other witnesses, by the application for employment signed by the plaintiff himself, and by circumstances that it seems proper to reverse the judgment as contrary to the weight of evidence. Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event.